Blackburn, Presiding Judge.
This appeal follows James Mack Garrett’s conviction by a Union County jury of aggravated assault, aggravated assault on a correctional officer, and escape. The State has moved to dismiss the appeal because Garrett, upon remand to the sheriff, escaped custody on November 7, 1999, and remains at large. In support of the motion to dismiss, the State has submitted the affidavit of David Atkins, Sheriff of Union County. In her brief in support of the appeal, Garrett’s attorney acknowledges that his exact whereabouts remain unknown.
As defendant has escaped and remains without the lawful custody and control of the authorities of this state, this case has become moot. Therefore, the motion to dismiss defendant’s appeal must be granted. [Cits.] The public policy of this state is to deter escapes.
Blassingame v. State, 155 Ga. App. 235-236 (270 SE2d 399) (1980). See also Gilbert v. State, 188 Ga. App. 602 (373 SE2d 668) (1988). Accordingly, Garrett’s appeal is dismissed.

Appeal dismissed.


Eldridge and Barnes, JJ, concur.

N. Stanley Gunter, District Attorney, William J. Langley, Assistant District Attorney, for appellee.